Detailed Action
 Claims 1-14 are pending in this Application.
Priority
Acknowledgement is made of application’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on the Japanese patent application No. 2019-180142 filed on 09/30/2019. The certified copy has been filed in parent application 17038455, filed on 09/30/2020. However the English translation has not been submitted. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-14 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more. 
The cited claims recite the following abstract ideas:
“detecting [or  detect], based on the plurality of ultrasonic images” (claim 1, 8);
“detecting [or  detect],  detects an anisotropy of an 10anisotropy detection target tissue” (claim 4, 11);
“classifying [classify] tissues of the subject into regions” (claims 1, 8,10);
“compensating for an influence of an anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue” (claim 4, 11);
“compensating for an influence of an attenuation amount of the ultrasonic beam in a tissue closer to a body surface than the brightness value calculation target” (claims 5, 12);
“calculating a brightness value” (claim 12);
 “ classifying classifies the tissues “ (claims 9,14);
“ clustering based on the brightness values and anisotropies” (claims 7, 14).

The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, the step of classifying can be a mental process by visually inspecting a series of images and assigning labels based on like characteristics, calculating (manipulation of data), compensating (manipulating data by adjusting manual “insignificant extra-solution activity” using pen and paper, detecting (identifying features within an image encompasses a mental process carried out based on observation data acquisition in this context (“by varying an incident direction of an ultrasonic beam”) is considered “insignificant extra-solution activity” (pre-solution activity).  clustering (grouping of data in based on predetermine condition which is gathering information and can be carried out mentally/manually), displaying is extra-solution activity (i.e., merely displaying the result of the abstract idea – post-solution activity), performing calculation on associated image ultrasonic data which constitute a mental process regardless of whether performed with assistance of pen and paper.  
 
The judicial exceptions cited are not integrated into a practical application because the acquiring steps are drawn to data gathering or extra-solution activity or pre-solution activity, which does not sufficiently integrate into a practical application.  The steps associated with the processor constitutes using a computer as a tool to perform the mental process. See MPEP § 2106.05(f).
Further, the cited claims do not include additional elements which amount to significantly more than the abstract ideas identified. As discussed above, the implied computer associated with performing a calculating a brightness value merely indicates that a computer is used as a tool to perform the abstract ideas. There are no additional elements recited in the independent claim.  With respect to the dependent claims, claim 2 merely grouping together regions based on degree of similarity in brightness values insignificant extra-solution activity” (pre-solution activity). Claim 3 grouping together the region steps are drawn to data gathering or extra-solution activity or pre-solution activity. Claim 4 compensating data by adjusting manual “insignificant extra-solution activity. Claim 5 calculating data can be done by manually (insignificant extra-solution activity). Claim 6 displaying steps are drawn to data gathering or extra-solution activity or pre-solution activity. Claim 7 clustering based on the brightness values and 15anisotropies also insignificant extra-solution activity” (pre-solution activity).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,6-7,8-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dubois et al., (hereafter Dubois), “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging” ultrasound in Medicine & Biology, published  February 2018

Regarding claim 1,  Dubois teaches An ultrasonic diagnostic apparatus  comprising processor circuitry  (page 3 left col. 3rd and 4thpars. , a computer  with image processing software such as MATLAB to  process an ultrasound images. Specifically the analysis of images was performed in MATLAB (see page 3 left col. TAI computation section) configure to:
acquire a plurality of ultrasonic images relating to a subject the plurality of ultrasonic images (page 3 left col., 1st par., B-Mode ultrasound images were obtained in the short head of the biceps brachii using an Aixplorer Ultrasound device) being obtained by varying an incident direction of an ultrasonic beam( page 3  left col., 3rd par., and Page 3 right 2nd par., the probe was rotated and carefully aligned with the direction of muscle fascicles to acquire ultrasound images. The texture anisotropy index (TAI) measure the orientation of the ultrasound signal. Specifically TAI obtained based on the orientation of the ultrasound image signal. For example TAI is equal to one   indicates strong predominance of orientation of in signal, and when TAI is equal to zero indicates a diffuse ultrasound signal with no orientation predominant. Thus, different TAI   values between 0 and 1, indicate different   orientations of the ultrasound incident image signal.),
detect, based on the plurality of ultrasonic images, anisotropies at positions in an ultrasonic image with respect to the ultrasonic beam(  Fig.1 page 2  last par.,  as illustrated in Fig. 1  the ultrasound image is segmented into a plurality of rectangular regions of interest,  and a texture anisotropy index (TAI) for each region of interest is calculated); 
classify tissues of the subject into regions based on brightness values of the ultrasonic image () and the anisotropies  (Figs. 1 and 2, page 3 section TAI computation,  and Quantiﬁcation of mean muscle echo intensity, as illustrated in Figs. 1 and 2, the intensity GSI  equation shown in page 3,, Texture anisotropy index (TAI) and gray-scale index (GSI) are applied to classify ultrasound images of  muscle, wherein  TAI and GSI utilize to classify the quality of the muscle based the weakness and strength of the muscle, and the gray-scale index utilized  to measure the intensity (brightness ) of the images.)

Claim 8 is rejected the same as claim 1 except claim 8 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 8.

Regarding claim 2, Dubois  teaches  the processing circuitry classifies tissues corresponding to muscles of the subject (Figs. 1 and 2, a computer  with image processing software such as MATLAB to  process an ultrasound images configured to classify  muscle composition of ultra-sound images  based on pixel intensity using  gray scale  index (GSI) and texture anisotropy index (TAI))  ).  

Claim 9 is rejected the same as claim 2 except claim 9 is directed to method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 9.

Regarding claim 6, Dubois teaches the processing circuitry is further configured to cause a display to display a segmentation image in which the tissues of the subject are classified (Figs. 1 and 2, for example Fig.2 display the ultrasound image of the muscle  impairments in two patients with inclusion body myositis).   

Claim 13 is rejected the same as claim 6 except claim 13 is directed to method claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 13.

Regarding claim 7, Dubois teaches the processing circuitry classifies the tissues by clustering based on the brightness values and anisotropies (page 3 section Quantiﬁcation of mean muscle echo intensity, as discussed above the images of the ultrasound muscles are classified as weak or strong based on pixel intensity (brightness) using gray-scale index (GSI), and the pixels are grouped together by rescaling between 0 and 1 as shown in equation see page 3 the pixels intensity of the ultrasound images grouped (clustered) together based on intensity  of the pixels   using gray scale-indexing GSI formula as shown in page 3, wherein  intensity  measures how bright or dark the pixels are (i. e, brightness of the pixels). The ultrasound images are classified as moderate or severe impairment   based on GSI value as shown in Fig.2.  Thus, the images are classified by grouping pixels based on brightness value. ).   
Claim 14 is rejected the same as claim 7 except claim 14 is directed to method claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale  supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubois, “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging”,  in view of Asaka; Saori (here after Asaka) US 20160140738 A1 published on May 19, 2016; 

Regarding claim 4, Dubois teaches the processing circuitry detects an anisotropy of an anisotropy detection target tissue (Fig. 1.  As discussed in claim 1 above Dubois specifically teaches a steps for computation of the texture anisotropy index (TAI). The Computation of the texture anisotropy index (TAI) is performed in a region of interest deﬁned the ultrasound images of muscle). 
However, it is noted that Dubois does not specifically teach an anisotropy of an anisotropy detection target tissue by compensating for an influence of an anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue”
On the other hand Asaka teaches anisotropy of an anisotropy detection target tissue by compensating for an influence of an anisotropy of a tissue closer to a body surface than the anisotropy detection target tissue ([0004][0037], evaluating the anisotropy  of the reflection of ultrasonic waves from obtained signals or the image data generated from the signals, and compounding images based on the anisotropy, Wherein anisotropic scans to the piezoelectric transducers of the ultrasonic probe 101 (see [0041]) and ultrasonic probe 101 in contact with the body surface of an object (see [0037]))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique  evaluating the anisotropy of the reflection of ultrasonic waves from obtained signals or the image data generated from the signals, and compounding images based on the anisotropy taught by Asaka ([0004])  into Dubois.
The suggestion/motivation for doing so would have been to improve the quality of ultrasound image by removing a speckle noise or random noise, which is generated by interference with the reflected echo or scattered wave ([0003]. 

Claim 11 is rejected the same as claim 4 except claim 11 is directed to method claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 11.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging” in view of  Yoon; Ki-Sang (hereafter Yoon) US 20150121277 A1, published on April 30, 2015. 

Regarding claim 5,  Dubois  teaches the processing circuitry  is further configured to calculate a brightness value of a brightness value  ( as discussed in claim 1 above Dubois teaches gray-scale index (GSI) was deﬁned  as the mean pixel intensity in a ROI of ultrasound image of a muscle, wherein pixel intensity measures brightness of the pixels )
However, it is noted that Dubois does not specifically teach “ calculation target by compensating for an influence of an attenuation amount of the ultrasonic beam in a tissue closer to a body surface than the brightness value calculation target”
On the other hand Yoon further teaches calculation target by compensating for an influence of an attenuation amount of the ultrasonic beam in a tissue closer to a body surface than the brightness value calculation target ([0006]-[0007], Due to the attenuation of the amplitude of an ultrasound echo signal according to distances or depths, the brightness of an ultrasound image may be non-uniform, a part of an object that is deep from the surface of a probe appears darker than a part of the object that is close to the surface of the probe. To compensate for the attenuation of an ultrasound echo signal, different gains are applied to ultrasound echo signals that are collected from different parts of an object. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of  compensating the attenuation of an ultrasound echo signal  by applying different gains taught  by Yoon into Dubois.
The suggestion/motivation for doing so would have been to generate a high quality image of a tissue with a uniform color by removing color artifact caused by an amplitude attenuation of an ultrasound echo signal. 

Claim 12 is rejected the same as claim 5 except claim 12 is directed to method claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 12.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois “Local Texture Anisotropy as an Estimate of Muscle Quality in Ultrasound Imaging” in view of Mundy, et al. (hereafter Mundy), US 20030095692 A1 published on May 22, 2003

Regarding claim 3, Dubois teaches the processing circuitry classifies the tissues of the subject based on in brightness values and anisotropies is greater than or equal to a threshold ( Fig.2 illustrates the ultrasound images extracted from  two patients muscles are classified based on texture anisotropy index (TAI) and Gray scale index (GSI) , anisotropy index (TAI) index is defined as 1-l1/l2 and minimum value zero and maximum value one)
However, it is noted that Dubois does not specifically teach “the processing circuitry classifies the tissues of the subject by grouping together the regions between which a degree of similarity in brightness values ”
On the other hand Mundy teaches the processing circuitry classifies the tissues of the subject by grouping together the regions between which a degree of similarity in brightness values  ([005], [0019],  Once an initial MR or CT image is obtained, the image is generally segmented. In the segmentation process, the pixels or voxels of the image are classified into a certain number of classes that are uniform with respect to some characteristic (ie intensity and texture (texture) etc.). For example, in the image after segmentation of the brain, brain substances can be classified into three classes: gray matter white matter, and cerebrospinal fluid. Clearly the classification of the tissue in three different class determined  by compering  pixel intensity value with a predetermined threshold value)   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of displaying the regions of interest together with  a plurality of decision parameters and anatomical context of the regions of interest taught by (see [009], claim 2) Mundy into Dubois.
The suggestion/motivation for doing so would have been to allow user of  Dubois to observe  and analyze   the geometric information, shape information, pixel intensity, size information and anatomical information derived from expert observation and knowledge of the given disease (see [0058],claim 3 and claim 4). 

Claim 10 is rejected the same as claim 3 except claim 10 is directed to method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 10.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       


/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793